UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7027


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OSCAR HERNANDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:08-cr-00027-RLV-DCK-4; 5:12-cv-
00194-RLV)


Submitted:   November 21, 2014              Decided:   December 22, 2014


Before KING and     KEENAN,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Oscar Hernandez, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Oscar Hernandez seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.              28   U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies     this   standard      by

demonstrating         that     reasonable         jurists     would     find     that     the

district       court’s      assessment    of       the    constitutional         claims    is

debatable      or     wrong.      Slack   v.       McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion   states     a   debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Hernandez has not made the requisite showing. ∗                         Accordingly,


      ∗
       Although the district court failed to give Hernandez
notice under Roseboro v. Garrison, 528 F.3d 309 (4th Cir. 1975),
our certificate of appealability assessment convinces us that
this omission was harmless.


                                              2
we   deny     the   motion   for   a   certificate   of    appealability       and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal    contentions    are   adequately    presented      in   the

materials      before   this   court   and   argument     would   not    aid   the

decisional process.

                                                                        DISMISSED




                                        3